This Case was upon a Special Verdict where it was found the Deft promised to pay the Debt of another but no consideration of the promise found
It was insisted for the Appellant (the Deft, in the Action) that this was Nudum pactum & void as well in law as in Equity & Justiee — Since it was neither advantage to him that made the promise nor loss to him to whom it was made And the Pit. had still his remedy against the principal since he was not dis. charged.
The Cases cited for the Appellant were Dr. & Stud’t 210. Mar. 203. Pop. 183. Cro. Jac. 207. 213. 438. 1 Ventr. 9. 27. 159 Cro. El. 19. 703. 1 Salk. 364.
1 Vent. 6. Ba. Abr. 30. 4.
But notwithstanding all those authorities expressly in point the Court Adjudged it a good Promise And County Courts Judgment Affirmed.
*B40These Authorities were not denied nor one book quoted against them. But the Argument was the common case of Merchants giving credit in their Stores and who every day transferr’d one Man’s debt to anothers account —
NB. There seems to me a great difference in the Cases Where credit is given in a Store the delivery of the goods is a good Consideration. And as to the Case of transferring debts there is also a good consideration if Credit is given to the principal for thereby he is discharged —
[W. G.] (6).